Citation Nr: 0433419	
Decision Date: 12/17/04    Archive Date: 12/21/04	

DOCKET NO.  02-20 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002) for residuals of removal of a lymphoma from the back of 
the neck and basal cell carcinoma from the right cheek.



REPRESENTATION

Appellant represented by:	Kenneth J. Weiland, Jr., 
Attorney



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa, that denied the benefit sought on 
appeal.  The veteran, who had active service from June 1971 
to June 1974, appealed that decision to the BVA, and the case 
was referred to the Board for appellate review.  


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the Board notes that the veteran was afforded two VA 
examinations in January 2003 in order to answer the medical 
questions presented in this case.  However, a review of those 
examination reports discloses, in the Board's opinion, that 
the medical questions were not completely answered.  In this 
regard, the January 2003 VA neurological examination 
indicated that there was "no evidence of any negligence from 
the medical reports."  However, the examiner did not express 
an opinion as to whether any additional disability shown 
following the May 1995 surgery was an event that was not 
reasonably foreseeable, an alternative theory of entitlement 
under 38 U.S.C.A. § 1151.  

In addition, it is not clear from the VA neurological and 
skin examinations performed in January 2003, both performed 
by the same physician, whether the veteran actually has any 
residual disability attributable to the May 1995 or February 
1999 surgery.  For example, following the neurological 
examination it was indicated that there was no significant 
neurological damage, but no opinion was expressed as to 
whether the veteran's headache disorder, which he concedes 
preexisted the 1995 surgery, increased in severity or 
chronically worsened following the May 1995 surgery.  
Further, the VA skin examination suggested that the veteran's 
scar may have accounted for some numbness in that it may have 
cut some cutaneous nerve during the surgery.  However, no 
such numbness was reported on either physical examination and 
no diagnosis regarding numbness was recorded following either 
the VA neurological or skin examinations.  Therefore, the 
Board believes that the veteran should be afforded an 
additional VA examination in order to more clearly delineate 
whether he has any residual disability as a result of either 
the May 1995 or February 1999 surgery, and if so, whether 
those disorders were proximately caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA in furnishing 
surgical treatment or an event not reasonably foreseeable.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following action:

The veteran should be afforded an 
examination by an appropriate physician 
to ascertain whether he has any residuals 
of the removal of the lymphoma from the 
back of the neck and basal cell carcinoma 
from the right cheek as a result of VA 
surgical treatment performed in May 1995 
and/or February 1999.  Any and all 
indicated evaluations, studies and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
particularly records pertaining to 
surgeries performed in May 1995 and 
February 1999, and following this review 
and examination offer comments and an 
opinion as to whether the veteran has any 
residuals of the removal of the lymphoma 
from the back of the neck and basal cell 
carcinoma from the right cheek.  If the 
veteran is found to have any such 
residuals, the examiner should comment 
whether the proximate cause of the 
residual disability was carelessness, 
negligence, lack of proper skill, error 
in judgment, or other similar instance of 
fault on the part of the VA in furnishing 
surgical treatment or an event not 
reasonably foreseeable.  The examiner is 
specifically requested to comment on the 
specific residuals claimed by the veteran 
including numbness, an increase in 
preexisting headaches, residuals of a 
staph infection, and recurrences of the 
lymphoma and basal cell carcinoma.  A 
clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or in the alternative, the 
claims file must be made available to the 
examiner for review in connection with 
the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




